DETAILED ACTION
Applicant: STARK, Martin
Assignee: Giesecke Devrient Currency Technology GmbH
Attorney: Justin J. Cassell (Reg. No.: 46,205)
Filing: §371 National Stage Application filed 06 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 25-48 are currently pending before the Office.  Claims 1-24 have been cancelled by preliminary amendment.

Priority
The instant application is a §371 National Stage Application for PCT/EP2017/000668 filed 06/08/2017 with priority to DE 10 2016 007 063.3 filed 06/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/13/2018 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “checking an authenticity feature having an optical storage phosphor . . . capturing a first measurement value . . . subjecting the optical storage phosphor to at least one charging process; capturing at least a second measurement value” as described in the specification, including the structure necessary to create “an authenticity feature”, “capture measurement values”, and facilitate “a charging process”.  

PG Pub. 2019/0164373 at Paragraph 81 – “a selected optical OSL substance is incorporated as an authenticity feature into the value document or into a foil element in the form of an additive to the substrate (paper or polymer) and/or is applied onto the value document in the form of a printing ink or coating composition. (Example: thermochromic substance in printing ink, OSL substance in paper substrate)”.  The “capture of measurement values” is described at Paragraphs 295 & 325 – “the excited substance I (excitation was effected with a blue light pulse) is read out repeatedly 16 times with the same readout pulse (designated as “Q”) and the occurring signal in the region of 490 nm to 550 nm is measured with an avalanche photodiode at 2 MHz sampling frequency and recorded as a readout curve” and “readout pulse 900 nm”.  The “charging process” is described at Paragraphs 295-296 & 325 – “The charging pulse (laser diode 450 nm, current 800 mA, duration 200 μs) was effected outside the represented data (at the time t=0)” and “charging pulse 280 nm . . . charging pulse 450 nm”.  These features are not shown in the Figures.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “charging process” (claims 25-48) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "charging process", could correspond to, for example, any wavelength applied to the “optical storage phosphor” or material containing the “optical storage phosphor” having a wavelength in the ultraviolet to visible spectrum (except where further limited by claim 32 as being in the 240-440 nm range).  
The term/phrase “readout process” (claims 27-30, 33-40, 44-45, and 47-48) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "readout process" could correspond to, for example, any wavelength applied to the “optical storage phosphor” or material containing the “optical storage phosphor” having a wavelength in the ultraviolet to visible to infrared spectrum (except where further limited by claim 36 as being in the 360-1200 nm range).  
The application of light in the 360-440 nm range will cover the claimed “charging process” and “readout process” simultaneously since there will be some measure of “charging” and “readout” during application of light, unless and until, further detail is added to the claims to differentiate and define the differences in light specifically, e.g. a certain wavelength range for both processes in the same claim, or in relative terms to define the terms with respect to each other.  The cited art, below, disclose the claimed subject matter, e.g. Sato et al. (Pg. 5, 3rd F.P. – UV LED) and Pawlik et al. (¶38 This LED emits UV light of 370 nm wavelength).
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 includes the phrase “comprises at least one readout process . . . of a readout process” which is indefinite since it is unclear if “a readout process” is included in the “at least one readout process” or if it is a separate, different “readout process”.  If it is different, then “a readout process” should be amended to define how it is different from the claimed “at least one readout process”.  If it is the included, then it should be amended to “the readout process”.  Furthermore, claims 27-30, 33-36, 38-40, 44-45, and 47 all include limitations or depend from claims including a limitation to “a readout process”, “at least one readout process”, “a first readout process”, “a second readout process”, “at least two readout processes”, “the first readout process”, etcetera which are indefinite since it is unclear if they 
Claim 27 includes the phrase “the first and/or second measurement value” which is indefinite since it is unclear if “second measurement value” refers back to the prior claimed “second measurement value” or is a different “second measurement value”.  If it is the same, then it should be amended to “the second measurement value”.  Claims 30, 33-37, and 39-40 inherits this rejection.
Claim 28 includes the phrase “the at least first and/or second measurement values” is indefinite since “the at least” lacks antecedent basis.  The phrase has not been claimed prior in the independent claim or within the dependent claim.  The limitation of requiring “at least” is newly claimed, and the claim should be amended to “at least the first and/or the second measurement values”.
Claim 31 includes the phrase “wherein a charging process comprises” which is indefinite since it is unclear if “a charging process” refers back to the prior claimed “charging process” in the independent claim, or if it is a new “charging process”.  The claim should be amended to establish antecedent basis back to claim 25 “charging process”, or it should be amended to differentiate it as a new “charging process”.  Claims 32 and 42 inherit this rejection. 
Claim 37 includes the phrase “at least one charging sequence comprising at least one first charging process” which is indefinite since it is unclear if “at least one charging sequence” or “first charging process” refer back to claim 25’s “charging process”.  If it refers back, it should be amended to “wherein the at least one charging process further comprising at least one charging sequence”.
Claim 37 includes the phrase “at least one first charging process for subjecting the optical storage phosphor temporally before the at least one query sequence” which is indefinite since it is unclear what the “optical storage phosphor” is being “subjecting” “temporally” to what process, irradiation step, or treatment.  Further detail should be added to clarify “subjecting” and to define “temporally” since “temporally” is a relative term, that hasn’t been defined in the claims or Specification as having a certain defined length of time.  
the wavelength” which lacks antecedent basis.
Claim 42 includes the phrase “at least a first charging pulse” which is indefinite since it is unclear if it is further defining “at least one charging pulse” from claim 31 or a new, different “a first charging pulse”.  The relationship between “a first charging pulse” and the prior claimed “at least one charging pulse” must be defined.
Claim 43 includes the phrase “at least one charging sequence” which is indefinite since it is unclear if the phrase refers back to claim 25’s “charging process”.  If they are related, then their relationship must be defined.
Claims 45-46 include “the step f” and “the step h”, respectively, which are indefinite since they depend from claim 25 which only has steps a-d.  
Claim 47 includes the terms “the authenticity”, “the charging efficiency”, “the readout spectrum”, and “the flanking maxima” which all lack antecedent basis.  Claim 48 inherits the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2014/132415 A1 from IDS filed 12/13/2018) and Pawlik et al. (US Pub. 2016/0078028).
Sato et al. discloses a method for checking an authenticity feature (Sato et al.: Fig. 4 valuable medium w/ authenticity feature 100; Pg. 3 (English Translation), 12th full paragraph (F.P.) – determining the authenticity of a valuable medium using the fluorescence/phosphorescence detection method) having a phosphorescent material (Pg. 3, 12th F.P. - phosphorescence emission observed in a valuable medium, and can distinguish the type of phosphorescence; Pg. 7, 6th F.P. – UV light irradiates authenticity feature and visible/IR light is emitted), comprising the steps of:
a. capturing at least a first measurement value (Fig. 1c Hb; Fig. 4 photodiode 2b), including a light emission of the phosphorescent material (Fig. 1c Hb; Pg. 6, 3rd-4th F.P. – first irradiation results in phosphorescence emission intensity Hb);

    PNG
    media_image1.png
    796
    633
    media_image1.png
    Greyscale

b. subjecting the phosphorescent material to at least one charging process (Fig. 1c Hc; Fig. 4 UV LED 1a; Pg. 6, 3rd-4th F.P. – second irradiation);

    PNG
    media_image2.png
    295
    469
    media_image2.png
    Greyscale

c. capturing at least a second measurement value (Fig. 1c Hd; Fig. 4 photodiode 2b), including a light emission of the phosphorescent material (Fig. 1c Hd; Pg. 6, 3rd-4th F.P. – emission intensity Hc at (t3) when the second irradiation is stopped is lower than the emission intensity Hd); and
d. quantitatively determining an effect of the charging process on the phosphorescent material (Pg. 9, 9th F.P. - ratio of the integral values, the difference in the type of phosphorescence emission can be identified.) from the at least one first and second measurement value (Fig. 1c; Pg. 9, 5th F.P. – process is repeated a plurality of times . . . can be repeatedly performed while the valuable medium).
However, Sato et al. fails to specifically disclose an optical storage phosphor.
In a related field of endeavor, Pawlik et al. discloses a method for checking an authenticity feature (Pawlik et al.: Fig. 1 authenticity feature 14; Figs. 12-13) having an optical storage phosphor (¶49 UV-responsive materials with a long emission lifetime are rare-earth-doped strontium aluminate [Applicant disclosed “optical storage phosphor”]), comprising the steps of:

    PNG
    media_image3.png
    553
    637
    media_image3.png
    Greyscale

a. capturing at least a first measurement value (Fig. 13 first image acquisition 141), including a storage charge and/or a light emission of the optical storage phosphor (Fig. 13 material 130 – storage charge increased for material 130, but not enough for emission above the threshold level 136);
b. subjecting the optical storage phosphor to at least one charging process (Fig. 1 UV light 16; Fig. 13 second flash exposure 142);

    PNG
    media_image4.png
    542
    701
    media_image4.png
    Greyscale

Fig. 13 second image acquisition 143), including a storage charge and/or a light emission of the optical storage phosphor (Fig. 13 material 130 – storage charge increased to be above the threshold 136, resulting in emission); and
d. visually quantitatively determining an effect of the charging process on the optical storage phosphor from the at least one first and second measurement value (Fig. 13 first image acquisition 141 second image acquisition 143; ¶¶49-53 – measurement and readout can be performed successively).
In view of the ability to obtain a visually determinable effect using a long emission lifetime optical storage phosphor and sequential ultraviolet light exposures as is disclosed in Pawlik et al. at Figure 13 and Paragraphs 49-53, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pawlik et al. with the teachings of Sato et al. to utilize a predictable phosphorescent response emission in authentication using an optical storage phosphor.

Regarding claim 26, Pawlik et al. further discloses wherein the optical storage phosphor (Pawlik et al.: ¶49 rare-earth-doped strontium aluminate) has light centers and trap centers (¶49 – inherent to rare-earth-doped strontium aluminate), wherein, preferably, charge carriers present in the storage phosphor are at least partially transferred to the trap centers by the charging process in step b (Fig. 13 material 130 first flash exposure 140 second flash exposure 142; ¶¶49-53).
Regarding claim 27, Pawlik et al. further discloses wherein the method comprises at least one readout process (Pawlik et al.: Fig. 13 first flash exposure 140) and the first and/or second measurement value are captured independently of a readout process (Fig. 13 first image 141 second image 143).
Regarding claim 28, Pawlik et al. further discloses wherein the method comprises at least one readout process (Pawlik et al.: Fig. 13 first flash exposure 140 second flash exposure 142) and the at least first and/or second measurement values are captured as first and/or second readout measurement values which are accordingly captured based on a detection of a light emission in response to at least one readout process (Fig. 13 first image 141 second image 143), wherein, preferably, the first Fig. 13 first image 141) based on a detection of a light emission in response to a first readout process (Fig. 13 first flash exposure 140) and the second measurement value as a readout measurement value (Fig. 13 second image 143) based on a detection of a light emission in response to a second readout process (Fig. 13 second flash exposure 142; ¶¶49-53).
Regarding claim 29, Pawlik et al. further discloses wherein method comprises at least one readout process (Pawlik et al.: Fig. 13 first flash exposure 140 second flash exposure 142) and the first and/or second measurement value are captured independently of a readout process (Fig. 13 first image 141 second image 143 – material 130 has a delayed response to readout processes 140,142 and are captured after the readout process); wherein by the at least one readout process at the trap centers, stored charge carriers of the trap centers are excited and they transition to the light centers (Fig. 13 material 130 second flash exposure 142 – material 130 crosses the threshold emission level 136 after second flash exposure 142), the charge carriers radiantly relaxing at the light centers (Fig. 13 material 130 – radiantly relaxing with downward slope).

    PNG
    media_image4.png
    542
    701
    media_image4.png
    Greyscale

Regarding claim 30, Pawlik et al. further discloses wherein the method has at least one query sequence, comprising at least two readout processes (Pawlik et al.: Fig. 13 first flash exposure 140 second flash exposure 142),
140) a first readout measurement value (141) and from the second readout process (142) a second readout measurement value are captured (143);
and the method comprises the steps of:
d. creating a readout measurement value time series respectively associated with the at least one query sequence (Fig. 13; ¶¶49-51 – behavior of the material 130 captured over time series), comprising at least the first readout measurement value (141) respectively associated with the first readout process (140) and the second one (143) respectively associated with the second readout process (142); and
e. evaluating the readout measurement value time series respectively associated with the query sequence for determining a dynamic behaviour from the readout measurement value time series under the respectively associated query sequence (Fig. 13; ¶¶49-51 – readout and measurements captured in rapid succession; ¶¶54-56 – dynamic behavior from change in color over time).
Regarding claim 31, Pawlik et al. further discloses wherein a charging process comprises at least one charging pulse (Pawlik et al.: ¶38 LED emits UV light of 370 nm . . . . flash operates at a higher current for a duration of 40 milliseconds).
Regarding claim 32, Pawlik et al. further discloses wherein the charging pulse has a wavelength region of 240 nm and 550 nm, and/or the pulse duration in a region of 1 μs and 100 ms (Pawlik et al.: ¶38 LED emits UV light of 370 nm . . . . flash operates at a higher current for a duration of 40 milliseconds).
Regarding claim 33, Pawlik et al. further discloses wherein the method comprises two query sequences (Pawlik et al.: Fig. 13 – two readouts for one query sequence; ¶¶49-51 – readout and measurements captured in rapid succession leading to multiple query sequences) which respectively comprise at least a first readout process (140) and a second readout process (142) and wherein preferably the captured readout measurement values are different for each query sequence (Fig. 13 material 130 – responses are different from 140 to 142 as charge increases to above the threshold).
Regarding claim 34, Sato et al. and Pawlik et al. further disclose wherein in step d) the evaluating of the readout measurement value time series is effected quantitatively in order to determine at Sato et al.: Pg. 6, 9th F.P. – type of phosphorescent emission can be identified; Pg. 9, 5th F.P. – process repeated a plurality of times.; Pawlik et al.: Fig. 13; ¶¶49-51).
Regarding claim 35, Pawlik et al. further discloses wherein a charging process comprises at least one charging pulse (Pawlik et al.: ¶38).
Regarding claim 36, Pawlik et al. further discloses wherein the charging pulse has a wavelength region of 360 to 1200 nm, and/or the pulse duration in a region of 1 μs and 100 ms (Pawlik et al.: ¶38 LED emits UV light of 370 nm . . . . flash operates at a higher current for a duration of 40 milliseconds; ¶56 – rare earth doped strontium aluminate is also responsive to visible light, i.e. 400-700 nm).
Regarding claim 37, Pawlik et al. further discloses the method further comprising at least one charging sequence comprising at least one first charging process (Pawlik et al.: Fig. 13 first flash exposure 140; ¶¶49-51 – process successively done) for subjecting the optical storage phosphor temporally before the at least one query sequence (Fig. 13 second flash exposure 142; ¶¶49-51 – successive irradiations and measurements result in claimed method). 
Regarding claim 38, Sato et al. and Pawlik et al. further disclose comprising a repeated and/or respectively alternating succession of the at least one charging process and the at least one readout process (Sato et al.: Fig. 1c; Pg. 9, 5th F.P. – process repeated a plurality of times.; Pawlik et al.: Fig. 13; ¶¶49-51).
Regarding claim 39, Sato et al. and Pawlik et al. further disclose wherein the at least one characteristic memory property is selected from: persistence, memory depth, memory strength, sensitivity, specificity, exchangeability, association, continuity, latency, saturation, isolation, charging speed and/or readout speed (Sato et al.: Fig. 1c; Pg. 6, 9th F.P. – type of phosphorescent emission can be identified; Pg. 9, 5th F.P. – process repeated a plurality of times.; Pawlik et al.: Fig. 13; ¶¶49-51; ¶53).
Regarding claim 40, Sato et al. and Pawlik et al. further disclose wherein the step of evaluating the readout measurement value time series for at least one characteristic memory property of the optical storage phosphor comprises a determination of the shape of the temporal course of the curve of the Sato et al.: Fig. 1c; Pg. 6, 9th F.P. – type of phosphorescent emission can be identified; Pg. 9, 5th F.P. – process repeated a plurality of times.; Pawlik et al.: Fig. 13; ¶¶49-51; ¶53).
Regarding claim 41, Sato et al. and Pawlik et al. further disclose wherein at least one charging process differs from another charging process at least in the wavelength and/or intensity and/or pulse length (Sato et al.: Fig. 1; Pg. 3, 13th F.P. second light irradiation time that is different from the length of the first irradiation time; Pawlik et al.: ¶42 – different light intensities may be obtained by using the flash or torch modes). 
Regarding claim 42, Sato et al. further discloses wherein at least a first charging pulse differs from another charging pulse at least in the pulse duration and/or pulse interval duration (Sato et al.: Fig. 1; Pg. 3, 13th F.P. second light irradiation time that is different from the length of the first irradiation time).
Regarding claim 43, Sato et al. and Pawlik et al. further disclose wherein by subjecting the optical storage phosphor (Pawlik et al.: ¶49) to at least one charging sequence and/or at least one preparation step a threshold emission is set (Sato et al.: Fig. 1c Hb; Pg. 6, 3rd-4th F.P.; Pg. 6, 9th F.P.; Pawlik et al.: Fig. 13 first flash exposure 140; ¶¶49-51).
Regarding claim 44, Sato et al. and Pawlik et al. further disclose wherein by the readout measurement value time series of at least two readout measurement values (Sato et al.: Fig. 1c; Pg. 9, 5th F.P. – process repeated a plurality of times.; Pawlik et al.: Fig. 13; ¶¶49-51; ¶53) the charging speed of the optical storage phosphor is determined (Sato et al.: Fig. 1c t0-t4; Pg. 6, 3rd-4th F.P.; Pg. 6, 9th F.P.; Pawlik et al.: Fig. 13 – time from first flash exposure 140 to third image acquisition 145; ¶¶49-51).
Regarding claim 45, Sato et al. and Pawlik et al. further disclose the method comprising the step f matching the determined dynamic behaviour of the readout measurement value time series (Sato et al.: Fig. 1c; Pawlik et al.: Fig. 13; ¶¶49-51 – readout and measurements captured in rapid succession; ¶¶54-56 – dynamic behavior from change in color over time) with at least one reference (Pawlik et al.: ¶13 compare analyzed image to stored, reference, or standard information), as well as g. Sato et al.: Pg. 8, 1st– 2nd F.P. – authenticity determination unit; Pawlik et al.: ¶¶51-53 both the location and the temporal sequence of pixels form an authentication code dependent upon the sequence and timing of the flashes and the image captures).
Regarding claim 46, Pawlik et al. further discloses comprising the step h. subjecting the optical storage phosphor to at least one thermalizing sequence (Pawlik et al.: ¶¶51-53 irregular intervals – irregular intervals would have a thermalizing effect on the optical storage phosphor).
Regarding claim 47, Pawlik et al. further discloses an authenticity feature (Pawlik et al.: Fig. 1 indicia 14; Fig. 13 images 141,143,145; ¶19 an object is authenticated by applying indicia to the object, for example a product or document.) having an optical storage phosphor (¶49) for checking the authenticity of the authenticity feature (Fig. 1; Fig. 13; ¶19) with a method according to claim 25, wherein the optical storage phosphor has a charging spectrum with at least one distinctive spectral structure (¶49 – inherent to rare earth doped strontium aluminate, disclosed phosphor of the claimed invention) which in the charging efficiency is configured varying with the wavelength (¶49 – inherent to rare earth doped strontium aluminate), wherein the readout spectrum has at least one local minimum, in which the charging efficiency is reduced by at least 10% in comparison to the flanking maxima (¶49 – inherent to rare earth doped strontium aluminate).
Regarding claim 48, Sato et al. and Pawlik et al. further disclose a value document (Sato et al.: Abstract – valuable media; Pawlik et al.: ¶19 document) having at least one authenticity feature (Sato et al.: Pg. 4, 1st F.P. - phosphorescence emission ink used in valuable media such as banknotes, checks, gift certificates, cards and the like; Pawlik et al.: Fig. 1 indicia 14; Fig. 13 images 141,143,145; ¶19) according to claim 47.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 31-32 of copending Application No. 16/307,605 in view of Pawlik et al. (US Pub. 2016/0078028).  The co-pending claims are broader versions of the instant claims, which mostly, inherently disclose the instant claims, e.g. “a query sequence” (co-pending claims) is “a first and a second measurement value” (instant claims).  The elements that are not directly related, are known in the prior art, e.g. Pawlik et al. discloses “quantitatively determining an effect of the charging process on the organic storage phosphor from the at least one first and second measurement value”.

Instant Application – Claims 34, & 39-40
App. 16/307,605 – Claim 23, & 31-32
Claim 34. (dependent on claims 25, 27, and 30: Claim 25. A method for checking an authenticity feature having an optical storage phosphor, comprising the steps of:
a. capturing at least a first measurement value, including a storage charge and/or a light emission of the optical storage phosphor;
b. subjecting the optical storage phosphor to at least one charging process;
c. capturing at least a second measurement value, including a storage charge and/or a light emission of the optical storage phosphor; and
d. quantitatively determining an effect of the charging process on the optical storage phosphor from the at least one first and second measurement value.
27. The method according to claim 25, wherein the method comprises at least one readout process and the first and/or second measurement value are captured independently of a readout process.
30. The method according to claim 27, wherein the method has at least one query sequence, comprising at least two readout processes,
wherein from the first readout process a first readout measurement value and from the second 
and the method comprises the steps of:
d. creating a readout measurement value time series respectively associated with the at least one query sequence, comprising at least the first readout measurement value respectively associated with the first readout process and the second one respectively associated with the second readout process; and
e. evaluating the readout measurement value time series respectively associated with the query sequence for determining a dynamic behaviour from the readout measurement value time series under the respectively associated query sequence.)
34. The method according to claim 30, wherein in step d) the evaluating of the readout measurement value time series is effected quantitatively in order to determine at least one characteristic memory property of the optical storage phosphor.
23. A method for checking an authenticity feature having an optical storage phosphor, comprising the steps of:
(a) subjecting the optical storage phosphor to at least one query sequence, respectively comprising at least a first readout process and a second readout process;
(b) capturing respectively at least a first and a second readout measurement value, which respectively are based on the detection of an optical emission in response to the respectively first or the respectively second associated readout process;
(c) creating a readout measurement value time series respectively associated with the at least one query sequence, comprising at least the first readout measurement value respectively associated with the first readout process and the second one respectively associated with the second readout process; and
(d) evaluating the readout measurement value time series respectively associated with the query sequence for determining a dynamic behaviour from the readout measurement value time series under the respectively associated query sequence.
wherein in step d. the evaluating of the readout measurement value time series is effected quantitatively in order to determine at least one characteristic memory property of the optical storage phosphor.

23, wherein the at least one characteristic memory property is selected from: persistence, memory depth, memory strength, sensitivity, specificity, exchangeability, association, continuity, latency, 
40. The method according to claim 34, wherein the step of evaluating the readout measurement value time series for at least one characteristic memory property of the optical storage phosphor comprises a determination of the shape of the temporal course of the curve of the readout measurement value time series or a determination of parameters which describe the temporal course of the curve of the readout measurement value time series.
32. The method according to any of claim 23, wherein the step of evaluating the readout measurement value time series for at least one characteristic memory property of the optical storage phosphor comprises a determination of the shape of the temporal course of the curve of the readout measurement value time series or a determination of parameters which describe the temporal course of the curve of the readout measurement value time series.


Although the co-pending conflicting claims are not identical, they are not patentably distinct from each other because instant claim 34 requires the additional elements of “quantitatively determining an effect of the charging process” (Fig. 13 first image acquisition 141 second image acquisition 143; ¶¶49-53) and “creating a measurement value time series” (Fig. 13; ¶¶49-51; ¶¶54-56), in view of the ability to obtain a visually determinable effect using a long emission lifetime optical storage phosphor and sequential ultraviolet light exposures as is disclosed in Pawlik et al. at Figure 13 and Paragraphs 49-53, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pawlik et al. with the co-pending claims to utilize a predictable phosphorescent response emission with a measurement value time series for authentication using the optical storage phosphor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawandy (US Pub. 2014/0197241) – which discloses an authentication phosphor method using two different stimulation energies (Lawandy: Fig. 2; ¶31
Blach (US Pat. 4,387,112) – which discloses an article identification process using strontium sulfide doped with europium and samarium (Blach: C.8:L.30-C.9:L.12).
Ko et al. (US Pub. 2007/0031685) – which discloses photoluminescent layers using strontium sulfide doped with europium for improved brightness (Ko et al.: ¶43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884